Citation Nr: 0933496	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 
1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
granted the Veteran's claim for service connection for PTSD 
and assigned a 30 percent disability rating for the condition 
retroactively effective from March 28, 2003, the date of 
receipt of his claim.  His appeal is for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a Veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

Because the claim must be further developed before being 
decided on appeal, the Board is remanding the claim to the RO 
via the Appeals Management Center (AMC).


REMAND

Before addressing whether the claim has merit, the Board 
finds that additional development is needed.  

The Veteran contends that he is entitled to a higher initial 
rating, greater than 30 percent, due to the fact that he 
retired from his career at the railroad because of his 
nerves, stress and anxiety attacks - all of which he 
attributes to the PTSD resulting from his service in Vietnam 
during the Vietnam War. 



Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  See 
38 C.F.R. § 4.125.

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The Board sees that a VA treating physician concluded in 
October 2005, during an appointment in the outpatient clinic, 
that on account of the PTSD the Veteran is "totally and 
permanently disable[d] to be gainfully employed."  
This physician also assigned a Global Assessment of 
Functioning (GAF) score of 45.  A GAF score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the DSM-IV at p. 32).  And according to the DSM-IV, 
a GAF score of 45 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

The Veteran subsequently had a VA compensation examination 
for his PTSD in September 2006.  And in the report of that 
evaluation, the examiner opined that if the Veteran "were to 
return to work, his symptoms of [PTSD], especially his 
difficulty in being around groups of other people and his 
difficulty concentrating would make it difficult for him to 
function in an employment setting."  This VA examiner, 
however, assigned a slightly higher GAF score of 53, 
which, according to the DSM-IV, indicates the Veteran has 
only relatively "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

So it is not entirely clear whether the Veteran's PTSD is 
totally incapacitating from an occupational standpoint or 
just, instead, makes it difficult for him to obtain and 
maintain substantially gainful employment.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is to say, a Veteran may be considered as unemployable 
upon termination of employment that was provided on account 
of disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.  And on the basis 
of unemployability, alone, a 100 percent disability rating is 
warranted.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994).

But having said that, the Court also has held that the sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating, in and of 
itself, is recognition that the impairment attributable to 
his service-connected disability makes it difficult to obtain 
and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The question, instead, is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.  Also, 
according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective versus objective standard.  It 
was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The Veteran's claim therefore must be remanded to have him 
reexamined for a more definitive opinion on whether he is 
unemployable as a consequence of the severity of his PTSD.  
Another examination is also needed to address all of the 
other relevant rating criteria, including especially in terms 
of whether his PTSD is worse than when last evaluated three 
years ago in September 2006.  38 C.F.R. § 3.327(a) (2008); 
see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a psychiatric 
examination to reassess the severity of his PTSD.  
And to facilitate making this determination, 
the claims file must be made available to the 
designated examiner for review of the pertinent 
medical and other history.  

The examiner should specifically describe the 
impact of the Veteran's PTSD on his occupational 
and social functioning, particularly in terms of 
whether the PTSD renders him unemployable (meaning 
incapable of obtaining and maintaining 
substantially gainful employment given his level of 
education and prior work experience and training, 
etc.).  In making this determination, the examiner 
should take into consideration the report of the 
Veteran's October 2005 appointment in the VA 
outpatient clinic, as well as the report of his 
September 2006 VA compensation examination.  The 
rationale for all opinions expressed must be 
discussed, particularly if the diagnosis and 
opinion conflicts with prior diagnoses or medical 
statements.  The examiner should reconcile any 
conflicting opinions concerning the Veteran's 
employability.  

2.  Then readjudicate the claim in light of any 
additional evidence.  If the claim is not granted 
to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

